Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  March 26, 2021                                                                   Bridget M. McCormack,
                                                                                               Chief Justice

  161911                                                                                   Brian K. Zahra
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                     Elizabeth T. Clement
                                                                                      Megan K. Cavanagh
  GREGORY WELLS, Personal Representative of                                           Elizabeth M. Welch,
  the ESTATE OF MICHAEL WELLS,                                                                      Justices
             Plaintiff-Appellant,
  v                                                        SC: 161911
                                                           COA: 348135
                                                           Macomb CC: 2017-003739-NI
  STATE FARM FIRE & CASUALTY COMPANY,
           Defendant-Appellee,
  and
  JOSEPH NARRA,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2020 judgment
  of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief addressing: (1) whether the appellant’s
  underlying complaint in its action against the insureds is a “written instrument” under MCR
  2.113(C)(1) (formerly MCR 2.113(F)(1)), a “pertinent part” of a written instrument under
  MCR 2.113(C)(1), or is otherwise part of “the pleadings” in this case such that the lower
  courts could properly consider it in the MCR 2.116(C)(8) analysis; (2) whether the Court
  of Appeals correctly concluded that the appellant’s pleadings showed the insureds
  knowingly provided alcohol to minors and that this knowing act was a proximate cause of
  the appellant’s damages; (3) whether pleading proximate causation is the equivalent of
  pleading that an act “created a direct risk of harm from which the consequences should
  reasonably have been expected by the insured,” Allstate Ins Co v McCarn, 466 Mich 277,
  283 (2002); and (4) whether the Court of Appeals erred in affirming the Macomb Circuit
  Court’s grant of summary disposition to appellee State Farm under MCR 2.116(C)(8). See
  Frankenmuth Mut Ins Co v Masters, 460 Mich 105 (1999); Nabozny v Burkhardt, 461 Mich
  471 (2000); Allstate, supra. The appellant’s brief shall be filed by August 30, 2021, with
  no extensions except upon a showing of good cause. In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief. A
                                                                                                              2

reply, if any, must be filed by the appellant within 14 days of being served with the
appellee’s brief. The parties should not submit mere restatements of their application
papers.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 26, 2021
       a0323
                                                                            Clerk